EXHIBIT 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management Discussion and Analysis of the Financial Condition and Results of Operations of Student Transportation Inc., is supplemental to, and should be read in conjunction with, the financial statements and footnotes for the period endedJune 30, 2012.These financial statements can be found on SEDAR at www.sedar.com. As an SEC issuer (as defined under applicable Canadian securities laws), Student Transportation Inc.’s financial statements are prepared in accordance with United States generally accepted accounting principals (“US GAAP”).The information in this Management’s Discussion and Analysis of the Financial Condition and Result of Operations is effective September 25, 2012. Additional information about, and the Annual Information Form filed by, Student Transportation Inc., is available on SEDAR at www.sedar.com. All references to “$” are to U.S. dollars and all references to “Cdn $” are to Canadian dollars.All references to the Company are to either Student Transportation Inc. (“STI” or the “Company”), or to STI and its subsidiaries, as the context requires. General Student Transportation Inc. is a corporation established under the laws of the Province of Ontario.STI, together with its indirect subsidiary Student Transportation of America ULC (“STA ULC” and together with STI, the “Issuer”), initially issued income participating securities (“IPSs”) pursuant to the Issuer’s initial public offering in December 2004 (the “IPS Offering”).Each IPS consisted of one common share of STI and Cdn. $3.847 principal amount of 14% subordinated notes of STA ULC.On December 21, 2009, the Company redeemed the remaining 14% subordinated notes, originally issued as a component of the IPSs, as the final step in the process of converting from the IPS structure to a traditional common share structure. STI owns 100% of the Class A common shares of Student Transportation of America Holdings, Inc. (“STA Holdings”).Management owns 100% of the Class B Series Two and Class B Series Three common shares of STA Holdings pursuant to the grant of shares under the STA Holdings Equity Incentive Plan (“EIP”).STI currently holds a 99.0% interest in STA Holdings as at June 30, 2012 through its ownership of the Class A shares of STA Holdings.The Company also owns 100% of the outstanding shares of Parkview Transit Inc. (“Parkview Transit”).STA Holdings, through its wholly owned subsidiary, Student Transportation of America, Inc. (“STA, Inc.”), combined with Parkview Transit, is the third largest provider of school bus transportation services in North America. On July 13, 2011, the Company filed a Form 40-F registration statement with the United States Securities and Exchange Commission (the “SEC”) and a listing application with the NASDAQ-OMX, both in connection with the Company’s initial US listing of its common stock on the NASDAQ Global Select Market. 1 On September 1, 2011 the NASDAQ-OMX formally approved the Company’s listing application and on September 2, 2011 the SEC formally declared effective the Company’s Form 40-F registration statement.As such, the Company became a “Foreign Private Issuer” under applicable US federal securities laws.On September 6, 2011, the Company’s common shares commenced trading on the NASDAQ Global Select Market under the trading symbol STB. The Company’s common stock and convertible debentures continue to be listed on the Toronto Stock Exchange. On October 26, 2009, STI closed its offering of 7.5% convertible subordinated unsecured debentures (the “7.5% Convertible Debentures”) due October 31, 2014 at a price of Cdn $1,000 per debenture, for total gross proceeds of $42.1 million (Cdn $45 million), with an underwriters’ over-allotment option to purchase an additional Cdn $6.7 million of 7.5% Convertible Debentures. On November 10, 2009, the full amount of the underwriters’ over-allotment option was exercised for total gross proceeds of $6.4 million. On June 21, 2010, STI closed its offering of 6.75% convertible debentures (the “6.75% Convertible Debentures”) due June 30, 2015 at a price of Cdn $1,000 per debenture, for total gross proceeds of $48.2 million (Cdn $50 million). On June 7, 2011, the Company issued 6.25% convertible subordinated unsecured debentures (the “6.25% Convertible Debentures”) due June 30, 2018 at a price of US $1,000 per debenture, for total gross proceeds of $60 million. The 7.5% Convertible Debentures, the 6.75% Convertible Debentures, and the 6.25% Convertible Debentures are collectively referred to as the “Convertible Debentures”.The net proceeds from the sale of the Convertible Debentures were used to repay indebtedness under the senior credit facilities, which provided additional borrowing capacity, to fund the redemption of the outstanding 14% subordinated notes of STA ULC, and for general corporate purposes. Each Convertible Debenture is convertible into common shares of the Company at the option of the holder at any time prior to the close of business on the earlier of the business day immediately preceding the maturity date or, if called for redemption, on the business day immediately preceding the date fixed for redemption, at a conversion price of Cdn $5.15 per common share (the “7.5% Convertible Debenture Conversion Price”) which is equivalent to 194.1748 common shares for each $1,000 principal amount of 7.5% Convertible Debentures, a conversion price of Cdn $7.25 per common share (the “6.75% Convertible Debenture Conversion Price”) which is equivalent to 137.9310 common shares for each $1,000 principal amount of 6.75% Convertible Debentures, and at a conversion price of US $9.50 per common share (the “6.25% Convertible Debenture Conversion Price”) which is equivalent to 105.2632 common shares for each US $1,000 principal amount of 6.25% Convertible Debentures. The 7.5% Convertible Debentures are not redeemable prior to October 31, 2012.The Company will have the right, at its option, to redeem the 7.5% Convertible Debentures in whole or in part, from time to time, after November 1, 2012, on at least 30 days prior notice at a redemption price equal to par plus accrued and unpaid interest, provided that the weighted average trading price of the common shares on a recognized exchange for the 20 consecutive trading days ending five trading days prior to the date on which the redemption notice is given is at least 125% of the 7.5% Convertible Debenture 2 Conversion Price.The 6.75% Convertible Debentures are not redeemable prior to June 30, 2013.The Company will have the right, at its option, to redeem the 6.75% Convertible Debentures in whole or in part, from time to time, after July 1, 2013, on at least 30 days prior notice at a redemption price equal to par plus accrued and unpaid interest, provided that the weighted average trading price of the common shares on a recognized exchange for the 20 consecutive trading days ending five trading days prior to the date on which the redemption notice is given is at least 125% of the 6.75% Convertible Debenture Conversion Price.The 6.25% Convertible Debentures are not redeemable prior to June 30, 2014. The Company will have the right, at its option, to redeem the 6.25% Convertible Debentures in whole or in part, from time to time, after July 1, 2014, but prior to June 30, 2016, on at least 30 days prior notice at a redemption price equal to par plus accrued and unpaid interest, provided that the weighted average trading price of the common shares on a recognized exchange for the 20 consecutive trading days ending five trading days prior to the date on which the redemption notice is given is at least 125% of the 6.25% Convertible Debenture Conversion Price.After June 30, 2016 and prior to maturity, the Company will have the right, at its option, to redeem the 6.25% Convertible Debentures in whole or in part, from time to time, on at least 30 days prior notice at a redemption price equal to par plus accrued and unpaid interest. The Company may at its option, subject to applicable regulatory approval, elect to satisfy its obligation to pay the outstanding principal amount of the Convertible Debentures in whole by issuing and delivering common shares for each Cdn $1,000 principal amount of the 7.5% and 6.75% Convertible Debentures, and US $1,000 principal amount of the 6.25% Convertible Debenture.The amount of common shares delivered is obtained by dividing each principal amount of Convertible Debentures by 95% of the current market price of the common shares on the date set for redemption or the maturity date. The Company may elect, subject to applicable regulatory approval, to issue and deliver common stock of the Company to the indenture trustee under the Convertible Debenture indentures, to sell in the open market, to satisfy the Company’s obligation to pay interest on the Convertible Debentures on each interest payment date. The Convertible Debenture holders will receive a cash payment in satisfaction of the interest obligation equal to the interest payable from the sale of such common shares. The Company must commence, within 30 days of a Change of Control (as defined in the Convertible Debentures indentures), an offer to purchase all of the Convertible Debentures then outstanding at a purchase price equal to 101% of the principal amount of the Convertible Debentures, plus accrued and unpaid interest thereon. The Company established a dividend reinvestment plan (the “Plan”) in May 2009 to enable eligible shareholders of the Company to reinvest dividends paid on their common shares to acquire additional common shares of the Company.The common shares issued under the Plan are issued directly from the treasury of STI at a price based on the volume weighted average of the closing price of the common shares for the five trading days immediately preceding the relevant dividend date, less a 3% discount. Pursuant to the Plan, the Company issued 1,313,455 common shares during the year ended June 30, 2012 having an approximate value of $8.2 million. The shareholders of the Company approved the adoption by STA Holdings of the EIP, at the annual general meeting held on December 8, 2005.As part of the 2005 EIP plan formation, the shareholders of STI approved an initial allotment of 717,747 Class B Series Two common shares of STA Holdings, which have been granted to management. On November 13, 2008, at the annual general meeting, the shareholders of the Company approved an increase in the allotted number of Class B Series Two shares available for issuance under the EIP by 1,446,291.These shares are accounted for as a liability upon issuance, as a result of a put option they contain. On March 5, 2010, STA Holdings amended its Certificate of Incorporation in order to differentiate those Class B common shares issued pursuant to the EIP while the Company was under the IPS structure from those issued and to be issued subsequent to the end of the IPS structure. Pursuant to the amendment, authorized Class B Series Two common shares were split into Class B Series Two common shares, which have been issued pursuant to the EIP during the period the IPS structure was in place, and Class B Series Three common shares, which will be 3 utilized for all future share grants under the EIP subsequent to March 5, 2010. The holders of the Class B Series Two common shares are entitled to receive dividends, as and when declared by the board of directors of STA Holdings, approximately equivalent to the distributions per IPS that were paid historically to the holders of IPS’s.The holders of the Class B Series Three common shares are entitled to receive dividends, as and when declared by the board of directors of STA Holdings, approximately equivalent to the dividends paid to the holders of STI common shares.These shares are accounted for as a liability upon issuance, as a result of a put option they contain.Pursuant to the liquidity provisions of the EIP, all Class B Series Two Common Shareshistorically granted, that remain outstanding are available to be “put” back to the company, while the holders of Class B Series Three common shares will have an option to “put” up to one third of the shares awarded each year back to the Company, one year immediately following the grant.All new share awards under the EIP plan will be in the form of grants of Class B Series Three common shares, and there will be no further issuances of Class B Series Two common shares. As noted above, the Class B Series Two and Series Three common shares are classified as a liability and re-measured at fair value at the end of each reporting period. Changes in fair value and distributions on the Class B Series Two and Series Three common shares are recorded as a component of other expense, net in the consolidated statement of operations. During the twelve months ended June 30, 2012, a total of 96,719 Class B Series Two shares were “put” back to the Company, having a fair value of $1.0 million.The total number of Class B Series Two common shares outstanding as at June 30, 2012 was 136,591.The fair value of the Class B Series Two common shares outstanding at June 30, 2012 represents a liability of $1.4 million which is recorded in other current liabilities. STA Holdings granted 485,814 Class B Series Three common shares during the fiscal year ended June 30, 2011.These share grants were fully vested on the grant date. The Company recognized $2.5 million in non-cash stock based compensation expense related to these grants during the fiscal year ended June 30, 2011 based on the estimated fair value of these shares on the grant date.In connection with these grants, 97,295 shares were withheld at the election of the participants to satisfy income tax withholdings on the grants for the year ended June 30, 2011. During the twelve months ended June 30, 2012, STA Holdings granted 625,970 Class B Series Three common shares pursuant to the EIP.The Company recognized $3.6 million in non-cash stock-based compensation expense related to these grants during the twelvemonths ended June 30, 2012. In connection with these grants, 166,850 shares were withheld at the election of the participants to satisfy income tax withholdings on the grants for the twelve months ended June 30, 2012.In addition, pursuant to the liquidity provision of the EIP plan, 80,543 Class B Series Three common shares were “put” back to the Company having a fair value of $0.5 million.The total number of Class B Series Three common shares outstanding as at June 30, 2012 was 917,111.The fair value of the Class B Series Three common shares outstanding at June 30, 2012 represents a liability of $6.1 million, of which $2.8 million is recorded in other current liabilities. During the twelve months ended June 30, 2011, certain holders of the 7.5% Convertible Debentures exercised their conversion rights and converted Cdn $25.7 million of convertible debentures into 4,985,420 shares of common stock at a conversion price of Cdn $5.15 per common share. During the twelve months ended June 30, 2012 , the Company issued 656,297 common shares having an approximate value of Cdn $3.4 million in connection with conversions of the Company’s 7.5% Convertible Debentures. On March 19, 2012, the Company issued 10,950,000 common shares pursuant to a bought deal for total gross cash proceeds of $75.7 million (Cdn $75.0 million), (the”2012 Bought Deal”). 4 The net proceeds of $71.1 million (Cdn $70.5 million), after commissions and fees, were used entirely to pay down debt on the Company’s senior credit facility. On March 23, 2012, the Company issued 1,300,000 common shares in connection with the overallotment option under the 2012 Bought Deal, for total gross proceeds of $8.9 million (Cdn $8.9 million).The net proceeds of $8.5 million (Cdn $8.5 million), after commissions and fees, were used entirely to pay down debt on the Company’s senior credit facility. Results of Operations (in 000’s of US$, except per share data) Three Months Ended Twelve Months Ended June 30 June 30 Revenues $ Costs and expenses Cost of operations General and administrative Non-cash stock compensation - - Acquisition expense 65 - Depreciation and depletion expense Amortization expense Total operating expenses Income from operations Interest expense Foreign currency loss (gain) Unrealized loss on foreign currency exchange contracts Unrealized re-measurement loss (gain) on 6.25% Convertible Debentures ) ) Non-cash (gain) loss on 6.25% Convertible Debentures conversion feature ) - - Gain on bargain purchase of businesses acquired ) - ) - Other (income) expense, net ) ) Income before income taxes Income tax expense (benefit) ) Net income $ Basic net incomeper common share $ Diluted net incomeper common share $ Seasonality The Company’s operations are seasonal and follow the school calendars of the public and private schools it serves.During the summer school break, revenue is derived primarily from summer camps and private charter services.Since schools are not in session, there is no school bus transportation revenue.Thus, the Company incurs operating losses during the first three months of the fiscal year, which encompasses the summer school break.Depreciation of fixed assets occurs in the months during which schools are in session, which is generally September through June.A full year’s worth of depreciation is recorded in these ten months to correspond with the vehicles’ usage.In addition, the Company purchases a majority of its replacement capital expenditures, along with investment capital spending for new bids and contracts awarded for the upcoming school year in the same time period.These purchases have historically been funded by borrowings on the Company’s credit facility and through operating lease financings. 5 Managed and Leased Fleet Business The Company’s school transportation services have historically included managed services contracts.These transportation services are structured as management services contracts under which the Company manages the transportation for the school district and the school district continues to own the school bus fleet.In addition, the Company has financed a portion of its replacement school vehicles starting in fiscal year 2007 through operating leases. Such managed services contracts and leased vehicles require lower up front capital investment (as the school district maintains ownership of the managed fleet and the lessor maintains ownership of the leased fleet) and thus results in lower annual depreciation expense on an ongoing basis.Currently, leased and managed buses account for approximately 13% and 4%, respectively, of the Company’s fleet.The Company intends to review leasing alternatives on an annual basis based on the economics of the lease financing. In July 2011, the Company entered into additional leases with four major financial institutions to lease approximately $17.0 million in replacement school vehicles and $5.9 million in growth school vehicles for the 2011-2012 school year.The term of these leases is six years at effective fixed rates in the range of 2.8% to 5.0%.Annual lease payments on these additional leases will approximate $3.3 million per year for the term of the leases. During July, August and September 2012, the Company entered into additional operating leases with six major financial institutions to lease approximately $29.7 million in replacementschool vehicles for the upcoming 2012-2013 school year.The term of these leases is six years at effective fixed rates in the range of 2.8% to 4.6%.Annual lease payments on these additional leases will approximate $4.3 million per year for the term of the leases. Oil and Gas Interests In January 2008, the Company closed the acquisition (the “Canadex Acquisition”) of all of the outstanding stock of Canadex Resources Limited (“Canadex”).Canadex was a transportation and energy company consisting of two separate business segments.The transportation segment represented school bus operations in Ontario, while the energy division held non-operating positions in oil and gas investments in the United States.The interests in oil and gas properties are held through Canadex’s wholly owned subsidiary, Canadex Resources Inc. (“CRI”).CRI invests as a non-operator in properties for the exploration and upstream production of crude oil, natural gas and condensates.It holds junior participations in approximately 500 wells primarily in Texas and Oklahoma, with a few located in Louisiana and Kansas in the United States.Approximately 70% of these wells produce natural gas.CRI’s co-investments with a range of operators provide flexibility to exploit a variety of exploration and development opportunities.The financial statements reflect the Company’s proportionate interest in the oil and gas activities as a non-operator.Canadex, through a series of amalgamations subsequent to the Canadex Acquisition, was renamed Parkview Transit, which is a direct subsidiary of the Company. The Company’s oil and gas revenues, on an annual basis, are approximately onepercent of consolidated Company revenues. 6 Three Months Ended June 30, 2012 Compared to Three Months Ended June 30, 2011 The Company’s core business is school bus transportation.As a result of the Canadex acquisition in January 2008, the Company has two reportable segments, school bus transportation and an oil and gas portfolio.The oil and gas portfolio represents approximately one percent of the Company’s revenue on an annual basis. The consolidated results for the fourth quarter of fiscal year 2012 include $0.9 million in oil and gas revenue, $0.5 million in related cost of operations and $0.1 million in depletion expense.The consolidated results for the fourth quarter of fiscal year 2011 include $1.9 million in oil and gas revenue, $0.7 million in related cost of operations and $0.4 million in depletion expense. The remaining discussion of the Company’s operating results through “Income from Operations” is related to the Company’s core school bus transportation segment.Discussion of items below “Income from Operations” reflects the consolidated results of the Company as these items are unallocated between the two reporting segments. Revenues:Revenues for school bus transportation for the fourth quarter of fiscal year 2012 were $102.5 million compared to $88.0 million for the fourth quarter of fiscal year 2011, representing an increase of $14.5 million, or 16.5%.Revenue for the fourth quarter of fiscal year 2012 was negatively impacted by approximately $0.9 million related to the change in exchange rates between the Canadian dollar and the US dollar from the fourth quarter of fiscal 2011 to the fourth quarter of fiscal 2012 in connection with the translation of the Company’s Canadian operations into US dollars. The Company closed three acquisitions (two of which were tuck-ins to existing terminal operations) in the first quarter of fiscal year 2012, three acquisitions in thesecond quarter of fiscal year 2012, one acquisition in the fourth quarter of fiscal year 2012and started operations on nine new bid contracts (six of which were tuck-ins).The Company closed four acquisitions during fiscal year 2011(in February 2011, January 2011, December 2010 and July 2010).In addition, the Company did not renew two contracts (one being a tuck-in) for the 2012 fiscal year. The acquisitions completed during fiscal year 2012, and the new bid-in contracts for the 2012 fiscal year accounted for $13.4 million in new business growth in the fourth quarter of fiscal year 2012, which was partially offset by a $0.4 million revenue reduction resulting from the contracts not included in the results for the fourth quarter of fiscal year 2012.The remaining $2.4 million increase in revenues resulted primarily from both contract rate increases and net increases in service requirements of existing contracts. Cost of Operations:Cost of operations for school bus transportation for the fourth quarter of fiscal year 2012 was $73.2 million as compared to $63.3 million for the fourth quarter of fiscal year 2011, representing an increase of $9.9 million or 15.6%.The acquisitions completed duringthe fiscal year 2012, and the net new bid-in contractsfor the 2012 fiscal year accounted for $8.8 million of the total increase in cost of operations, which was partially offset by a $0.2 million reduction resulting from the contracts not included in the results for the fourth quarter of fiscal year 2012.The remaining $1.3 million increase in cost of operations, net of new business and contracts not renewed for the fourth quarter of fiscal year 2012, resulted primarily from increased salaries and wages, operating expenses, and fuel costs,offset by lowerfringe benefits and insurance expense. Salaries and wages, net of new business and contracts not renewed for fiscal year 2012, increased $1.0 million due primarily to higher drivers’ and maintenance wages.As a percentage of revenue, drivers’ wages remained unchanged at 33.6% in both the fourth quarter of fiscal year 2012 and 2011.Also, maintenance wages increased to 3.9% in the fourth quarter of fiscal year 2012 from 3.7% in the fourth quarter of fiscal year 2011.Operating expenses, net of new business and contracts not renewed for fiscal year 2012, increased 7 $1.0 million primarily due to an additional year of vehicle leasing costs.Fuel costs for the fourth quarter of fiscal year 2012, net of new business and contracts not renewed for the fiscal year 2012, increased $0.9 million compared to the fourth quarter of fiscal year 2011 due primarily to market increases in fuel prices.As a percentage of revenue, same terminal fuel increased to 8.9% for the fourth quarter of fiscal year 2012 compared to 8.0% for the fourth quarter of fiscal year 2011.The Company currently has fuel mitigation features in approximately 60% of its contracts reflecting some form of fuel protection against price increases, ranging from reimbursement by the school district to outright purchase of fuel by school districts.The Company is still exposed to some market price fluctuations under some of these fuel mitigation features.The Company, for the 2012 and 2011 fiscal years, also entered into fixed price contracts with fuel suppliers to cover approximately 20% of its fuel exposure.The fixed price under the contracts for the 20% exposure for fiscal year 2012 is approximately 30% higher than the fixed price for fiscal year 2011 due to increases in market prices of fuel between the annual lock-in dates for each year.Fringe benefits, net of new business and contracts not renewed for fiscal year 2012, decreased $0.9 million primarily due to the favorable claims development in workers compensation insurance and decreased as a percentage of revenue to 8.2% in the fourth quarter of fiscal year 2012 compared to 9.3% in the fourth quarter of fiscal year 2011.Insurance expense, net of new business and contracts not renewed for fiscal year 2012, decreased $1.0 million due primarily to favorable developments in prior year claim accruals and decreased as a percentage of revenue to 2.4% in the fourth quarter of fiscal year 2012 from 3.6% in the fourth quarter of fiscal year 2011. General and Administrative Expense:General and administrative expense for school bus transportation for the fourth quarter of fiscal year 2012 was $9.9 million compared to $8.3 million for the fourth quarter of fiscal year 2011, an increase of $1.6 million or 19.3%.As a percentage of revenue, total general and administrative expense increased to 9.7% for the fourth quarter of fiscal year 2012 from 9.5% for the fourth quarter of fiscal year 2011.The acquisitions completed during the fiscal year 2012, and the new bid-in contracts for the 2012 fiscal year accounted for $0.8 million of the total increase in general and administrative expense. The remaining $0.8 million increase in general and administrative expense resulted primarily from an increase in professional, accounting and consulting fees associated with the Company’s listing on the NASDAQ and the conversion to US GAAP,and increased administrative compensation in the fourth quarter of fiscal year 2012 compared to the fourth quarter of fiscal year 2011. Acquisition Expense: Acquisition expense for school bus transportation for the fourth quarter of fiscal year 2012 was $0.1 million.There were no acquisition expenses in the fourth quarter offiscal year 2011.Acquisition expenses are related to transaction costs associated with the Company’sacquisitions andare expensed as incurred. Non-Cash Stock Compensation:There were no issuance of Class B shares pursuant to the EIP during the fourth quarter of fiscal year 2012 and 2011. Depreciation Expense:Depreciation expense for school bus transportation for the fourth quarter of fiscal year 2012 was $11.4 million compared to $9.9 million for the fourth quarter of fiscal year 2011, an increase of $1.5 million. The increase was completely related to the vehicles associated with the acquisitions closed in fiscal years 2012 and the new bid contracts for fiscal year 2012.As a percentage of revenue, depreciation expense decreased to 11.2% for the fourth quarter of fiscal year 2012 from 11.3% for the fourth quarter of fiscal year 2011. Amortization Expense:Amortization expense for school bus transportation for the fourth quarter of fiscal year 2012 was $0.7 million compared to $0.9 million in the fourth quarter of fiscal year 2011, a decrease of $0.2 million.As a percentage of revenue, amortization expense decreased to 0.7% for the fourth quarter of fiscal year 2012 compared to 1.0% for the fourth quarter of fiscal year 2011. 8 Income from Operations:Income from operations for school bus transportation was $7.2 million for the fourth quarter of fiscal year 2012 compared to $5.6 million for the fourth quarter of fiscal year 2011.The increase in income from operations of $1.6 million resulted from the operating line items discussed above, and reflects a negative impact of $0.2 million in exchange rates between the Canadian dollar and the US dollar from the fourth quarter of fiscal 2011 to the fourth quarter of fiscal 2012 in connection with the translation of the Company’s Canadian operations for the fourth quarter of fiscal 2012 into US dollars. Interest Expense:Interest expense for the fourth quarter of fiscal year 2012 was $3.5 million compared to $3.9 million for the fourth quarter of fiscal year 2011.The decrease in interest expense of $0.4 million results from a decrease in the amortization of deferred financing costs of $0.4 million for the fourth quarter of fiscal year 2012, compared to the fourth quarter of fiscal year 2011. Foreign Currency Loss (Gain):Foreign currency loss for the fourth quarter of fiscal year 2012 totaled $0.2 million compared to foreign currency gain of $3.5 million for the fourth quarter of fiscal year 2011.The increase in the foreign currency loss of $3.7 million results primarily from the gains realized upon the liquidation of the foreign currency contracts in May 2011. Unrealized Loss on Foreign Currency Exchange Contracts:Unrealized loss on foreign currency exchange contracts was $0.3 million for the fourth quarter of fiscal year 2012 compared to an unrealized loss of $3.8 million for the fourth quarter of fiscal year 2011.The decrease in unrealized loss of $3.5 million primarily reflects the fair value adjustment of the foreign currency exchange contracts that were liquidated in May 2011. Unrealized Re-measurement Loss (Gain) on 6.25% Convertible Debentures:Unrealized re-measurement loss on 6.25% Convertible Debentures was $1.2 million for the fourth quarter of fiscal year 2012 compared to the re-measurementgain of $0.6 million in the fourth quarter of fiscal 2011. The increase in re-measurement loss of $1.8 million reflects the non-cash foreign currency re-measurement loss related to STI’s issuance of US dollar denominated 6.25% Convertible Debentures resulting from the change in exchange rates during the fourth quarter of fiscal year 2012 compared to the fourth quarter of fiscal year 2011.STI’s functional currency is the Canadian dollar.The 6.25% Convertible Debentures are denominated in US dollars.As the functional currency of STI is the Canadian dollar, gains or losses on re-measurement of the 6.25% Convertible Debentures (denominated in US dollars) are considered transaction gains and losses and are included in the consolidated statements of operations. Non-cash Gain on 6.25% Convertible Debentures Conversion Feature:Non-cash gain on 6.25% Convertible Debentures Conversion Feature was $0.9 million for the fourth quarter of fiscal year 2012, and was related to the change in fair value ofthe embedded conversion feature derivative associated with STI’s issuance of the US dollar denominated 6.25% Convertible Debentures.The conversion feature on STI’s 6.25% Convertible Debentures provides that the US dollar denominated notes can be converted at a US dollar denominated strike price into common shares of the issuer, a Canadian functional currency entity.Therefore, the conversion feature represents an embedded derivative that must be bifurcated and accounted for separately.The embedded conversion feature is recorded at fair value in other liabilities at each reporting period end with changes in fair value included in the consolidated statement of operations. Gain on Bargain Purchase of Businesses Acquired : The gain on the bargain purchase in the fourth quarter offiscal year 2012 was $6.9 million, resulting from the acquisition of certain assets and contracts in Texas and Washington from National Express Corporation, as discussed below under the heading “Liquidity and Capital Resources – Acquisitions”. Other Income, net:Other income totaled $0.4 million for both the fourth quarter of fiscal 9 year 2012 and 2011. Income before Income Taxes:Income before income taxes was $10.5 million for the fourth quarter of fiscal year 2012 compared to income before income taxes of $3.2 million for the fourth quarter of fiscal year 2011. This increase in income of $7.3 million resulted primarily from the increase in income from operations of $1.6 million from the school bus transportation segment, the increase in gain on bargain purchase of acquired assets of $6.9 million, the decrease in loss on foreign currency exchange contracts of $3.5 million, the increase in non-cash loss on the 6.25% Convertible Debentures Conversion Feature of $0.9 million, and the decrease in interest expense of $0.4 million, offset by the increase in the foreign currency loss of $3.7 million, the unrealized re-measurement loss on the 6.25% Convertible Debentures of $1.8 million and the decrease in operating income from the oil and gas segment of $0.5 million. Net Income:Net income for the Company for the fourth quarter of fiscal year 2012 totaled $9.2 million, which included a provision for income taxes of $1.3 million.Net income for the fourth quarter of fiscal year 2011 amounted to $2.0 million, which included a provision for income taxes of $1.2 million. The effective tax rates for the fourth quarter of fiscal year 2012 and the fourth quarter of fiscal year 2011 were 12.4% and 36.8%, respectively. The decrease in the effective tax rate for the fourth quarter of fiscal year 2012 compared to the fourth quarter of fiscal year 2011 was primarily due to the gain on the bargain purchase of assets acquired and the mix of the statutory Canadian and U.S. tax rates, the apportionment of the Company’s income/loss before income taxes resulting from the operations in each country, and a decrease in the Canadian tax rate.Basic net income per common share was $0.12 for the fourth quarter of fiscal year 2012 compared to $0.03 for the fourth quarter of fiscal year 2011. Diluted net income per common share was $0.11 for the fourth quarter of fiscal year 2012 compared to $0.03 for the fourth quarter of fiscal year 2011. Twelve Months Ended June 30, 2012 Compared to Twelve Months Ended June 30, 2011 The Company’s core business is school bus transportation.As a result of the Canadex acquisition in January 2008, the Company has two reportable segments, school bus transportation and an oil and gas portfolio.The oil and gas portfolio represents approximately one percent of the Company’s revenue on an annual basis. The consolidated results for the fiscal year 2012 include $5.1 million in oil and gas revenue, $2.4 million in related cost of operations, $0.1 million in general and administrative expense and $1.0 million in depletion expense.The consolidated results for the fiscal year 2011 include $5.9 million in oil and gas revenue, $2.2 million in related cost of operations, $0.1 million in general and administrative expense and $1.3 million in depletion expense. The decrease in revenue for the oil and gas portfolio of $0.8 million for the fiscal year 2012 compared to the fiscal year 2011, is due primarily to a decreasein oil and gas commodity prices. The remaining discussion of the Company’s operating results through “Income from Operations” is related to the Company’s core school bus transportation segment.Discussion of items below “Income from Operations” reflects the consolidated results of the Company as these items are unallocated between the two reporting segments. Revenues:Revenues for school bus transportation for the fiscal year 2012 were $363.9 million compared to $299.3 million for the fiscal year 2011, representing an increase of $64.6 million, or 21.5%. Revenue for the fiscal year 2012 was negatively impacted by approximately $1.0 million related to the change in exchange rates between the Canadian dollar and the US dollar from the fiscal 2011 to the fiscal 2012 in connection with the translation of the Company’s Canadian operations into US dollars. The Company closed seven acquisitions in the fiscal year 10 2012 (two of which were tuck-ins to existing terminal operations) , and started operations on nine new bid contracts (six of which were tuck-ins).The Company closed four acquisitions in the fiscal year 2011(in February 2011, January 2011, December 2010 and July 2010).In addition, the Company did not renew two contracts (one being a tuck-in) for the 2012 fiscal year. The acquisitions completed during the fiscal year 2011, and the acquisitions and bid-in contracts for the 2012 fiscal year accounted for $51.7 million in new business growth in the fiscal year 2012, which was partially offset by a $1.3 million revenue reduction resulting from the contracts not included in the results for the fiscal year 2012.The remaining $15.2 million increase in revenues resulted primarily from both contract rate increases and net increases in service requirements of existing contracts. Cost of Operations:Cost of operations for school bus transportation for the fiscal year 2012 was $268.8 million compared to $220.4 million for the fiscal year 2011, an increase of $48.4 million or 22.0%.The acquisitions completed during the fiscal year 2011 and the fiscal year 2012, and the net new bid and conversion contracts for fiscal year 2012 accounted for $33.9 million of the total increase in the Company’s cost of operations, which was partially offset by a $0.9 million reduction resulting from the contracts not included in the results for the fiscal year 2012.The remaining $15.4 million increase in cost of operations, net of new business and contracts not renewed for the fiscal year 2012, resulted primarily from increased salaries and wages, operating expenses, maintenance costs, and fuel, partially offset by lower fringe benefits and insurance expense. Salaries and wages, net of new business and contracts not renewed for the fiscal year 2012, increased $8.0 million, due primarily to higher drivers’ and maintenance wages.As a percentage of revenue, driver’s wages increased to 34.1% in the fiscal year 2012 from 33.7% in the fiscal year 2011. Also, maintenance wages increased to 4.2% in the fiscal year 2012 from 4.1% in the fiscal year 2011. Operating expenses, net of new business and contracts not renewed for the fiscal year 2012, increased $3.5 million, primarily due to an additional year of vehicle leasing costs.As a percentage of revenue, operating expenses increased to 5.1% in the fiscal year 2012 from 4.2% in the fiscal year 2011. Maintenance expenses, net of new business and contracts not renewed for the fiscal year 2012, increased $0.8 million primarily due to higher parts expense.As a percentage of revenue, maintenance expenses remained unchanged at 4.8% in both fiscal year 2012 and 2011.Cost of fuel for the fiscal year 2012, net of new business and contracts not renewed for the fiscal year 2012, increased $5.2 million, primarily due to the market increases in fuel prices.As a percentage of revenue, same-terminal fuel increased to 9.2% for the fiscal year 2012 compared to 7.9% for the fiscal year 2011.The Company currently has fuel mitigation features in approximately 60% of its contracts reflecting some form of protection against fuel price increases, ranging from reimbursement by the school district to outright purchase of fuel by school districts.The Company is still exposed to some market price fluctuations under some of these fuel mitigation features.The Company, for the 2012 and 2011 fiscal years, also entered into fixed price contracts with fuel suppliers to cover approximately 20% of its fuel exposure.The fixed price under the contracts for the 20% exposure for fiscal year 2012 is approximately 30% higher than the fixed price for fiscal year 2011 due to increases in market prices of fuel between the annual lock-in dates for each year.Insurance costs, net of new business and contracts not renewed for the fiscal year 2012, decreased $0.9 million primarily due to favorable developments in prior years claims accruals and decreased as a percentage of revenue to 3.1% in fiscal year 2012 from 3.6% in fiscal year 2011. Fringe benefits, net of new business and contracts not renewed for the fiscal year 2012, decreased $1.2 million due primarily to certain favorable developments in prior year workers compensation claim accruals and decreased as a percentage of revenue to 8.9% in the fiscal year 2012 from 9.7% in the fiscal year 2011. General and Administrative Expense:General and administrative expense for school bus transportation for the fiscal year 2012 was $38.3 million compared to $31.3 million for the fiscal year 2011, an increase of $7.0 million or 22.4%.As a percentage of revenues, total general and 11 administrative expense remained unchanged at 10.5% for the fiscal year 2012 and for the fiscal year 2011.The $7.0 million increase in general and administrative expense reflects $3.4 million of expense associated with the net new business for the fiscal year 2012 and includes increases in administrative wages and professional fees associated with the Company’s listing on the NASDAQ and the conversion to US GAAP. Acquisition Expense: Acquisition expense for school bus transportation for the fiscal year 2012 was $0.9 million compared to $0.8 million for the fiscal year 2011. Acquisition expenses are related to transaction costs associated with the Company’sacquisitions andare expensed as incurred. Non-Cash Stock Compensation: Non-cash stock compensation expense for school bus transportation for the fiscal year 2012 was $3.6 million.The non-cash compensation expense was related to the issuance of 625,970 Class B Series Three shares of STA Holdings in the fiscal year 2012.Non-cash stock compensation expense for the fiscal year 2011 was $2.5 million.The non-cash compensation expense was related to the issuance of 485,814 Class B Series Two shares of STA Holdings in the fiscal year 2011. Depreciation Expense:Depreciation expense for school bus transportation for the fiscal year 2012 was $36.1 million, compared to $30.7 million for the fiscal year 2011, an increase of $5.4 million. The increase was completely related to the vehicles associated with the acquisitions closed in fiscal years 2012 and 2011 and the net new bid contracts for fiscal year 2012.As a percentage of revenues, depreciation expense decreased to 9.9% for the fiscal year 2012 from 10.2% for the fiscal year 2011. Amortization Expense:Amortization expense for school bus transportation for the fiscal year 2012 was $3.4 million compared to $3.3 million for the fiscal year 2011, an increase of $0.1 million.As a percentage of revenues, amortization expense decreased to 0.9% for the fiscal year 2012 from 1.1% for the fiscal year 2011. Income from Operations: Income from operations for school bus transportation was $12.7 million for the fiscal year 2012 compared to income from operations of $10.3 million for the fiscal year 2011. The increase in income of $2.4 million results primarily from the operating line items discussed above and reflects a negative impact of $0.4 million due to the change in exchange rates between the Canadian dollar and the U.S. dollar from the fiscal year 2011 to the fiscal year 2012 in connection with the translation of the Company’s Canadian operations into U.S. dollars. Interest Expense:Interest expense for the fiscal year 2012 was $15.3 million compared to $14.4 million for the fiscal year 2011, an increase of $0.9 million.An increase in higher average debt balancesfor the fiscal year 2012, compared to the fiscal year 2011, resulted in an increase in interest expense of $2.1 million, which was partiallyoffset by a decrease in amortization of deferred financing costs of $1.2 million for the fiscal year 2012 compared to fiscal year 2011. Foreign Currency Gain:Foreign currency gain for the fiscal year 2012 totaled $0.9 million compared to foreign currency gain of $4.6 million for the fiscal year 2011. The decrease of $3.7 million is primarily related to the gain realized on the liquidation of the Company’s foreign currency exchange contracts which occurred in May 2011. Unrealized Loss on Foreign Currency Exchange Contracts:Unrealized loss on foreign currency exchange contracts was $1.8 million for the fiscal year 2012 compared to an unrealized loss of $0.5 million for the fiscal year 2011.The increase in unrealized loss of $1.3 million 12 primarily reflects the fair value adjustment of the foreign currency exchange contracts entered into as an economic hedge of the US dollar / Canadian dollar currency exposure on distributions related to the change in exchange rates during the fiscal year 2012 compared to the fiscal year 2011. Unrealized Re-measurement Loss (Gain) on 6.25% Convertible Debentures:Unrealized re-measurement loss on 6.25% Convertible Debentures was $3.0 million for the fiscal year 2012 compared to an unrealized gain of $0.6 million for the fiscal year 2011. The $3.6 million increase in the unrealized lossreflects the non-cash foreign currency re-measurement loss related to STI’s issuance of US dollar denominated 6.25% Convertible Debentures resulting from the change in exchange rates during the fiscal year 2012 as compared to fiscal year 2011.STI’s functional currency is the Canadian dollar.The 6.25% Convertible Debentures are denominated in US dollars.As the functional currency of STI is the Canadian dollar, gains or losses on re-measurement of the 6.25% Convertible Debentures (denominated in US dollars) are considered transaction gains and losses and are included in the consolidated statements of operations. Non-cash Loss on 6.25% Convertible Debentures Conversion Feature:Non-cash loss on 6.25% Convertible Debentures Conversion Feature was $1.0 million for the fiscal year 2012 and was related to the change in the fair value of the embedded conversion feature derivative associate with STI’s issuance of the US dollar denominated 6.25% Convertible Debentures.The conversion feature on STI’s 6.25% Convertible Debentures provides that the US dollar denominated notes can be converted at a US dollar denominated strike price into common shares of the issuer, a Canadian functional currency entity.Therefore, the conversion feature represents an embedded derivative that must be bifurcated and accounted for separately.The embedded conversion feature is recorded at fair value in other liabilities at each reporting period end with changes in fair value included in the consolidated statement of operations. Gain on Bargain Purchase of Businesses Acquired: The gain on the bargain purchase in the fourth quarter offiscal year 2012 was $6.9 million, resulting from the acquisition of certain assets and contracts in Texas and Washington from National Express Corporation, as discussed below under the heading “Liquidity and Capital Resources – Acquisitions”. Other Expense, net:Other expense totaled $0.8 million for the fiscal year 2012 compared to other expense of $0.9 million for the fiscal year 2011. The decrease in other expense of $0.1 millionincludes $0.4 million for the adjustment of the value of the contingent consideration associated with the Leuschen acquisition, partially offset by a decrease in Class B share expense. Income before Income Taxes:Income before income taxes was $0.2 million for the fiscal year 2012 compared to incomebefore income taxes of $2.0 million for the fiscal year 2011.The decrease in income of $1.8 millionresulted primarily from the increase in the unrealized loss on the foreign currency exchange contracts of $1.3 million, the non-cash loss on 6.25% Convertible Debentures conversion feature of $1.0 million, the increase in unrealized re-measurement loss on the 6.25% Convertible Debentures of$3.6 million, the decrease in the realized foreign currency gain of $3.7 million, the decrease in income from operations from the oil and gas segment of $0.7 million,and the increase in interest expense of $0.9 million, partially offset by the gain on the bargain purchase of acquired assets of $6.9 million, the decrease in other expenses of $0.1 million and the increase inincome from operations from the school bus transportation segment of $2.4 million. Net Income:Net income for the Company for the fiscal year 2012 amounted to $2.3 million, which includes a recovery of income taxes of $2.1 million.Net income for the fiscal year 2011 amounted to $1.5 million, and includes a provision for income taxes of $0.5 million.Considering the tax effect of the bargain purchase gain on acquired assets, the effective tax rates 13 for the fiscal year 2012 and the fiscal year 2011 were 30.9% and 24.8%, respectively.The increase in the effective tax rate for the fiscal year 2012 compared to the fiscal year 2011 was primarily due to the mix of the statutory Canadian and U.S. tax rates, and the apportionment of the Company’s income/loss before income taxes resulting from the operations in each country, a decrease in the Canadian tax rate.Basic and diluted net income per common share were $0.03 for the fiscal year 2012 compared to basic and diluted income of $0.03 for the fiscal year 2011. Liquidity and Capital Resources School bus transportation revenue has historically been seasonal, based on the school calendar and holiday schedule.During the summer school break, revenue is derived primarily from summer camps and private charter services.As schools are not in session, there is no school bus transportation revenue during this period.The operations of the Company historically generate negative cash flow in the first quarter of the fiscal year reflecting the seasonality of the school bus transportation industry during the school summer break combined with a majority of replacement capital expenditures along with investment capital spending for new bids and contracts awarded for the upcoming school year occurring in the same time period.Replacement capital expenditures have historically been funded by a combination of borrowings on the Company’s credit facility and through operating lease financings. Investment capital spending for new bid and contract awards has historically been funded with proceeds from debt and equity financings along with cash flow from operations.As the Company incurs operating losses during the first three months of the fiscal year, distributions are funded with non-operating cash flows for the first interim quarter of the fiscal year.The subsequent quarters of the fiscal year typically generate excess cash, as schools are in session and the majority of replacement capital expenditures and investment capital spending having occurred in the first quarter.Due to this seasonality, the Company views available cash flow on an annualized basis.The Company has historically funded its distributions with cash from operations on an annual basis. On February 4, 2011, the Company refinanced its senior debt under its existing credit facility and entered into a new amended and restated credit agreement (the “Third Amended and Restated Credit Agreement”).The existing agreement had a maturity date of December 14, 2011.The Third Amended and Restated Credit Agreement has an initial commitment of approximately $140.0 million and includes a US $95.0 million loan facility and a Canadian $45.0 million loan facility, both of which are available to fund working capital requirements and to fund acquisitions and investment requirements for new revenue and bid-in contracts.The Company may request an increase to the $140.0 million initial commitment for up to $100.0 million in additional commitments, so long as no default or event of default has occurred and is continuing.The Third Amended and Restated Credit Agreement has a five year term with a maturity date of February 4, 2016. Borrowings under the Third Amended and Restated Credit Agreement may be Base Rate Loans or Eurodollar Loans, as defined in the credit agreement. Base Rate Loans bear interest at the base rate, as defined in the credit agreement (3.25% at June 30, 2012), plus the applicable margin, which ranges from 1.00% to 1.75%, depending on STA Holdings’ senior leverage ratio on the pricing date. Eurodollar Loans bear interest at the adjusted LIBOR rate, as defined in the credit agreement, plus the applicable margin, which ranges from 2.25% to 3.00%, depending on STA Holdings’ senior leverage ratio on the pricing date.The Company did not have any Eurodollar Loan borrowings at June 30, 2012. On November 10, 2011, the Company rolled over and extended the maturity of the $35 million Senior Secured Notes for a five year term.The rollover of the Senior Secured Notes now reflects a fixed coupon of 4.246% and a maturity of November 10, 2016. In December 2006, the Company initially issued senior secured notes (the “Senior Secured Notes”) under a note purchase agreement (the “Note Purchase Agreement”) with two Canadian insurance companies. 14 The Senior Secured Notes consisted of $35.0 million of five year, fixed rate senior secured notes carrying a coupon of 5.941%.The Senior Secured Notes rank pari passu with borrowings under the Third Amended and Restated Credit Agreement, and matured on December 14, 2011. Borrowings under the Third Amended and Restated Credit Agreement are collateralized by the unencumbered assets of Parkview, STA Holdings and its subsidiaries, and certain shares of the capital stock of STA Holdings and the capital stock of each of its subsidiaries.In addition, payment and performance of the obligations under the Third Amended and Restated Credit Agreement are guaranteed by each of STA Holdings’ subsidiaries and by Parkview.Borrowings under the Senior Secured Notes are collateralized by the unencumbered assets of STA Holdings and its U.S. subsidiaries, and certain shares of the capital stock of STA Holdings and the capital stock of each of its US subsidiaries.In addition, payment and performance of the obligations under the Senior Secured Notes are guaranteed by each of STA Holdings US subsidiaries. During the fiscal years ended June 30, 2010 and 2011, STI closed the Convertible Debentures offerings and on December 21, 2009, the Company redeemed for cash, all of the outstanding 14% subordinated notes of STA ULC as discussed above under the heading “General”. During the fiscal year 2011, certain holders of the Company’s 7.5% Convertible Debentures converted Cdn $25.7 million of the convertible debentures into 4,985,420 shares of common stock at a conversion price of Cdn $5.15 per common share.During thefiscal year 2012, the Company issued 656,297 common shares having an approximate value ofCdn $3.4 million in connection with additional conversions of the Company’s 7.5% Convertible Debentures. Acquisitions On July 15, 2010, the Company acquired Leuschen Bros. Limited, (“Leuschen”) a school bus operator based in Sudbury, Ontario, for approximately Cdn $19.6 million. On December 21, 2010, the Company closed its acquisition of all of the outstanding common stock of Kevah Konner, Inc. (the “Konner Acquisition”), located in Pinebrook, New Jersey for approximately $3.6 million. On January 7, 2011, the Company closed its acquisition of all of the outstanding common stock ofGrand Island Transit Corporation, Ridge Road Express, Inc., a wholly owned subsidiary of Grand Island Transit Corporation, and Scholastic Transportation Management Services, Inc. (collectively “Ridge Road”), all based in Lockport, New York. The aggregate purchase price of this acquisition was approximately $23.3 million. On February 16, 2011, the Company closed its acquisition of all of the outstanding common stock of Ocean State Transit LLC, (the “Ocean State Acquisition”), located in Middletown, Rhode Island.The aggregate purchase price of this acquisition was $10.7 million. On October 7, 2011 the Company acquired School Transportation Services LLC (“STS”), located in Passaic County, New Jersey for approximately $4.5 million, consisting of $4.1 million in cash and $0.4 million in deferred payments. On November 15, 2011, the Company closed its acquisition of all of the outstanding common stock of Dairyland Buses, Inc, Dairyland-Hamilton Inc., Lakeland Area Bus Service, Inc., and Lakeside Buses of Wisconsin (collectively “Dairyland”), located in Waukesha, Wisconsin.Earnings of the acquired company are included in the Company’s results of operations from the acquisition date. The aggregate purchase price of this acquisition was $47.0 million. 15 On May 24, 2012, the Company closed its acquisition of certain assets and contracts in both Texas and Washington from National Express Corporation (“NEX”) Earnings from the businesses acquired s are included in the Company’s results of operations from the acquisition date.The aggregate purchase price for these assets was approximately $6.6 million.The purchase pricewas lower than the fair value of the businesses acquired .NEX was required to dispose of these businesses by the U.S. Department of Justice in order to complete the acquisition of another competitor. Therefore the Company has recognizeda gain of approximately $6.9 million, which is included in the consolidated statement of operations. The Company also closed four additional acquisitions during the fiscal year ended June 30, 2012.On July 13, 2011, the Company acquired certain assets of Schumacher Bus Lines, located in Shumacher, Ontario, Canada.On August 4, 2011, the Company acquired certain assets and contracts of S&K Transportation Inc, located in Listowel, Ontario, Canada. On August 26, 2011, the Company purchased all the outstanding stock of A&B Bus, Co. located in California.On December 20, 2011, the Company acquired certain assets and contracts of Safe Start Transportation of New Jersey, LLC, located in Toms River, New Jersey.The aggregate purchase price of these acquisitions was $3.8 million. The purchase price of these acquisitions consisted of $3.6 million in cash and approximately $0.2 million in contingent consideration, which relates to contract renewal and certain revenue targets being achieved. The Company intends to selectively acquire contracts through new bids and conversions and to pursue additional acquisitions to the extent that it is able to finance these from operating cash flows, available financing under our credit facility and the potential additional issuance of common shares and debt securities. During the fiscal year 2012, net cash provided by operations totaled $34.9 million, which reflects a $7.1 million use of cash for net working capital.The Company’s investing activities for the fiscal year 2012 resulted in a use of cash of $108.6 million.Included in these investing activities were (i) $61.0 million in funding for the seven acquisitions which closed in the fiscal year 2012, (ii) capital expenditures related to the new bid contracts for fiscal year 2012 of $40.5 million (which includes $1.2 million in the oil & gas investments in new wells), (iii) $8.1 million in net capital expenditures related to replacement capital spending, and (iv) $1.0 million in proceeds from sale of equipment.The Company’s financing activities for the fiscal year 2012 represented a source of cash of $74.5 million. Included in these financing activities were (i) $202.5 million in credit agreement borrowings and $175.2 million in credit agreement repayments, (ii) $79.6 million in proceeds from the 2012 Bought Deal offering of common shares (iii) $28.5 million in dividend payments made during the fiscal year 2012, (iv) $1.5 million in payments to repurchase Class B Series Two and Three common shares, (v) $0.6 million in payments to repurchase common stock, (vi) $0.8 million in deferred financing costs and (vii) $1.0 million in repayments on seller and other debt. At June 30, 2012, debt outstanding under the Third Amended and Restated Credit Agreement and Senior Secured Notes totaled $50.0 million and $35.0 million, respectively.The Company had approximately $90.0 million in borrowing availability under the loan facilities, subject to continued covenant compliance, of the Third Amended and Restated Credit Agreement (excluding the remaining $100.0 million in additional commitments the Company may request under the Third Amended and Restated Credit Agreement).In addition, at June 30, 2012, outstanding debt included approximately $130.4 million in Convertible Debentures and $0.6 million in promissory notes due to former owners of businesses acquired by the Company.The Note Purchase Agreement has a five year term with a maturity date of November 10, 2016.The 16 7.5% Convertible Debentures and 6.75% Convertible Debentures both have 5-year terms, are denominated in Canadian dollars, and are due and payable on October 31, 2014 and June 30, 2015, respectively, and are callable by the Company beginning in November 2012 and July 2013, respectively.The 6.25% Convertible Debentures have a 7-year term, are denominated in US dollars, are due and payable on June 30, 2018, and are callable by the Company beginning in July 2014.The promissory notes due to former owners of businesses acquired by the Company have various due dates in the 2012 and 2013 fiscal years. The Company expects to be able to renew or refinance its various loan facilities as they become due at then current market rates (See “Forward-Looking Statements”). In July 2011, the Company entered into additional leases with four major financial institutions to lease approximately $17.0 million in replacement school vehicles and $5.9 million in growth school vehicles for the 2011-2012 school year.The term of these leases is six years at effective fixed rates in the range of 2.8% to 5.0%.Annual lease payments on these additional leases will approximate $3.3 million per year for the term of the leases. In July, August and September2012, the Company entered in additional leases with six major financial institutions to lease approximately $29.7 million in replacement school vehicles for the 2012-2013 school year.The term of these leases is six years at effective fixed rates in the range of 2.8% to 4.6%.Annual lease payments on these additional leases will approximate $4.3 million per year for the term of the leases. The Company operates a fleet of approximately 9,000 vehicles as at June 30, 2012 and consumes substantial amounts of fuel for its operations.While the Company currently has fuel mitigation features in approximately 60% of its contracts that provide some measure of fuel protection against price increases, ranging from reimbursement by the school district to outright purchase of fuel by school districts, there is no assurance that it will be able to adequately protect itself from increases in such costs other than those contractually obligated.The Company is still exposed to some market price fluctuations under some of these fuel mitigation features. In addition, for the fiscal years 2011 and 2012, the Company entered into separate fixed price contracts with fuel suppliers each year to further mitigate against price increases on an additional 20% of its fuel exposure in each year.The fixed price under the contracts for the 20% exposure for fiscal year 2012 is approximately 30% higher than the fixed price for fiscal year 2011 due to increases in market prices of fuel between the annual lock-in dates for each year. 17 Segment Information As a result of the Canadex Acquisition, the Company has two reportable segments, a transportation segment and an oil and gas segment.The transportation segment provides school bus and management services to public and private schools in North America.The oil and gas segment represents the Company’s investments as a non-operator in oil and gas interests in the United States. For the three months ended June 30, 2012 For the twelve months ended June 30, 2012 Transportation Oil and Gas Total Transportation Oil and Gas Total Revenue $ Operating income $ $
